PUBLISH

            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT                  FILED
                     ________________________          U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                                                         SEPTEMBER 08, 2000
                             No. 98-8436
                                                          THOMAS K. KAHN
                      ________________________                 CLERK

                 D. C. Docket No. 96-03509-1-CV-MHS

CITY OF MARIETTA,

                                                    Plaintiff-Appellant,

                                 versus

CSX TRANSPORTATION, INC.,

                                                    Defendant-Appellee.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                    _________________________
                          (September 8, 2000)


Before EDMONDSON, COX and MARCUS, Circuit Judges.

PER CURIAM:
        This is our second opinion in this appeal in which the City of Marietta seeks to

reverse summary judgment in favor of CSX Transportation on the City’s claims

arising from CSX’s closure of two pedestrian railroad crossings. See City of Marietta

v. CSX Transp., 196 F.3d 1300 (11th Cir. 1999). In the first opinion, we asked the

Georgia Supreme Court whether “the public [can] acquire a right against the State of

Georgia, and hence against its lessee CSX, to use the crossings at Depot and Dobbs

Streets, such that the streets may not be closed without Marietta’s consent?” Id. at

1309.

        The Georgia Supreme Court has now answered the question “in the negative.”

City of Marietta v. CSX Transp., No. S00Q0515, ms. op. at 5 (Ga. July 10, 2000). As

we observed in certifying the question, a “no” would be dispositive of all of the City

of Marietta’s Georgia-law claims. See City of Marietta, 196 F.3d at 1307-08. The

Georgia Supreme Court has not corrected our reading of Georgia law on that point,

and we therefore conclude that the district court’s summary judgment in CSX’s favor

must be

        AFFIRMED.




                                            2